FORM OF PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT

BMC Software, Inc., a Delaware corporation (the “Company”), hereby grants to the
Recipient this Performance-Based Restricted Stock Unit Award (this “Award”)
effective as of the Grant Date pursuant to the terms of this Performance-Based
Restricted Stock Unit Award Agreement (this “Agreement”). The Award is subject
to all of the terms and conditions of this Agreement and the BMC Software, Inc.
2007 Incentive Plan (the “Plan”), a copy of which is available on the BMC
intranet under Human Resources/Employee Portals. Unless otherwise specified,
capitalized terms used in this Agreement shall have the meanings specified in
the Plan. The terms and conditions of the Plan are incorporated herein by this
reference and govern except to the extent that this Agreement provides
otherwise.

RECIPIENT NAME:

GRANT DATE:



      RESTRICTED STOCK UNITS: THE RIGHT TO RECEIVE 000 SHARES OF THE COMPANY’S
COMMON STOCK (THE “SHARES”) SUBJECT TO AND FOLLOWING LAPSING OF THE FORFEITURE
RESTRICTIONS SET FORTH IN THIS AGREEMENT. THE FORFEITURE RESTRICTIONS ARE SET
FORTH IN THE TERMS AND CONDITIONS ATTACHED HERETO AS ANNEX A AND SUCH ANNEX IS
INCORPORATED HEREIN BY THIS REFERENCE.

By accepting this Performance-Based Restricted Stock Unit Award, Recipient
agrees to the terms and conditions set forth herein (the “Terms and Conditions”)
and acknowledges receipt of a copy of the Plan. Recipient represents that
Recipient has read and understands the terms of the Plan and this
Performance-Based Restricted Stock Unit Award, and accepts this
Performance-Based Restricted Stock Unit Award subject to all such terms and
conditions, including any further amendments to the Plan. Recipient also
acknowledges that he or she should consult a tax advisor regarding the tax
aspects of this Award. Recipient is further hereby advised that he or she may
not rely on the Company for any opinion or advice as to the personal tax
implications of this Award. IF RECIPIENT DOES NOT ACCEPT THIS AWARD, HE OR SHE
MUST NOTIFY HUMAN RESOURCES, ATTENTION MICHAEL JONES, IN WRITING WITHIN 30 DAYS
OF THE GRANT DATE.

IN WITNESS WHEREOF, this Agreement has been executed by the Company and
Recipient to be effective as of the Grant Date specified above.

BMC SOFTWARE, INC. RECIPIENT

     

     
Michael Vescuso
Senior Vice President, Administration
  Signature



     

Print Name

1



      ANNEX A

TO

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT

TERMS AND CONDITIONS

1. Award. Pursuant to the Plan, the Shares shall be issued, as hereinafter
provided, in Recipient’s name, subject to the lapsing of the Forfeiture
Restrictions on the Restricted Stock Units.

2. Definitions. For purposes of this Agreement, the terms “Cause,” “Change of
Control” and “Good Reason” shall have the meanings assigned to such terms in the
Employment Agreement (as defined below) or Change of Control Agreement (as
defined below), as applicable to Recipient, and the following terms shall have
the meanings indicated below:

(a) “Change of Control Termination” shall mean a termination of Recipient’s
employment with the Company within the 12-month period beginning on the date
upon which a Change of Control occurs, which termination of employment is by the
Company without Cause or by Recipient within 60 days of an event that
constitutes Good Reason.

(b) “Change of Control Agreement” shall mean the Change of Control Agreement, if
any, between the Company and Recipient.

(c) “Employment Agreement” shall mean the Employment Agreement, if any, between
the Company and Recipient, as the same may be amended from time to time.

(d) “Forfeiture Restrictions” shall mean the restrictions to which the
Restricted Shares are subject as described in Section 3(a) hereof.

(e) “Invention and Nondisclosure Agreement” shall mean the Invention and
Nondisclosure Agreement, if any, between the Company and Recipient, as the same
may be amended from time to time.

3. Forfeiture Restrictions on Restricted Stock Units. The following restrictions
apply to the Restricted Stock Units:

(a) Forfeiture Restrictions. The Restricted Stock Units shall not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of, except for transfer by will or the laws of descent and
distribution, and except as provided in Subsection (b) below, in the event
Recipient’s employment with the Company shall terminate for any reason,
Recipient shall, for no consideration, forfeit to the Company all Restricted
Stock Units to the extent then subject to the Forfeiture Restrictions. The
Forfeiture Restrictions shall be binding upon and enforceable against any
transferee of the Restricted Stock Units.

(b) Lapse of Forfeiture Restrictions. With respect to each Performance Period
(as defined in Annex B), the Forfeiture Restrictions shall lapse as to the
Restricted Stock Units in accordance with the performance-based vesting schedule
set forth on Annex B (the “Vesting Schedule”), provided that Recipient has been
continuously employed by the Company (or one of its affiliates) from the Grant
Date through the date the Committee certifies the results for such Performance
Period (the “Certification Date”). The Committee shall determine the Company’s
actual performance and shall certify such results as soon as reasonably
practicable following the completion of each Performance Period. To the extent
that the Vesting Schedule provides for partial attainment against a performance
target and such performance is achieved, then the Forfeiture Restrictions shall
lapse as to the corresponding percentage of Restricted Stock Units set forth on
the Vesting Schedule. To the extent that a performance target is not achieved,
the corresponding percentage of Restricted Stock Units as set forth on the
Vesting Schedule shall be forfeited to the Company. The Company shall not issue
fractional shares and shall round to the nearest whole share when calculating
vesting and lapsing of the Forfeiture Restrictions.

Further, the Forfeiture Restrictions shall lapse as to all of the Restricted
Stock Units then subject to the Forfeiture Restrictions on the date Recipient
incurs a Change of Control Termination.



  4.   Adjustment to Restricted Stock Units.

(a) Adjustment for Dividends. If the Company declares a dividend (other than a
stock dividend) payable to shareholders of common stock of the Company that is
payable to shareholders of record after the Grant Date and before the date
Shares are issued hereunder, this award will reflect, and represent the future
right to receive, subject to the restrictions herein, an amount equal to such
dividend per share payable per share of common stock (a “Dividend Equivalent
Right”). The Dividend Equivalent Rights will be subject to the same restrictions
and Forfeiture Restrictions of this Agreement to which the Restricted Stock
Units to which they relate are subject.

(b) Adjustments for Changes in Capitalization. The number and kind of Restricted
Stock Units shall be adjusted for changes in capitalization and other events as
provided in Section 5.2 of the Plan.

5. Issuance of Stock and Payment of Dividend Equivalent Rights. As soon as
practicable after each lapse date on which the Forfeiture Restrictions lapse but
not later than sixty (60) days thereafter, the Company will issue in the
Recipient’s name one Share for each Restricted Stock Unit as to which the
Forfeiture Restrictions lapsed on such lapse date and deposit such Shares via
electronic share transfer (DWAC) in an account in the name of Recipient at a
broker of the Company’s choosing and will pay Recipient a cash amount equal to
the amount of the Dividend Equivalent Right multiplied by the number of
Restricted Stock Units as to which the Forfeiture Restrictions lapsed on such
lapse date. The Restricted Stock Units attributable to Shares that have been
issued and the related Dividend Equivalent Rights that have been paid will be
considered fully satisfied and will cease to be outstanding under this
Agreement.

6. Rights Provided.

(a) Book Entry and Certificates. Recipient shall have no rights of a shareholder
of the Company with respect to any Shares to be issued pursuant to a Restricted
Stock Unit until such shares are deposited in the account of Recipient pursuant
to Section 5 hereof.

(b) Corporate Acts. The existence of the Restricted Stock Units shall not affect
in any way the right or power of the Board or the shareholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange or other
disposition of all or any part of its assets or business or any other corporate
act or proceeding.

7. Tax Matters. RECIPIENT UNDERSTANDS THAT THE ISSUANCE OF THE SHARES AND
PAYMENT OF THE DIVIDEND EQUIVALENT RIGHTS UPON A LAPSE OF THE FORFEITURE
RESTRICTIONS, AND THE SALE OF SUCH COMMON STOCK, MAY HAVE TAX IMPLICATIONS FOR
RECIPIENT. RECIPIENT SHOULD CONSULT HIS OR HER OWN TAX ADVISOR. RECIPIENT
ACKNOWLEDGES THAT HE OR SHE IS NOT RELYING ON THE COMPANY FOR ANY TAX, FINANCIAL
OR LEGAL ADVICE. IT IS SPECIFICALLY UNDERSTOOD BY THE RECIPIENT THAT NO
REPRESENTATIONS ARE MADE AS TO ANY PARTICULAR TAX TREATMENT WITH RESPECT TO THIS
AWARD. To the extent that the issuance of the Shares and the Dividend Equivalent
Rights upon the lapse of any Forfeiture Restrictions results in compensation
income to Recipient for federal, state or foreign income tax purposes, the
Company may withhold the number of whole Shares having a market value (based on
the closing price of the Company’s common stock on the date as of which the tax
liability is determined) equal to any tax required to be withheld by reason of
such compensation income. The Company is also authorized to withhold from
Recipient’s payroll check or require Recipient to remit any additional funds to
make up the difference between the required tax withholding amount and the value
of the whole Shares calculated in the preceding sentence, or require payment of
such amount from Recipient, such that the Company does not have to withhold a
fractional Share for tax withholding purposes.

8. Status of Stock. The Shares issued under this Agreement will not be sold or
otherwise disposed of in any manner that would constitute a violation of any
applicable federal or state or foreign securities laws.

9. Obligations upon Termination of Employment. In connection with Recipient’s
employment by the Company and its Affiliates, the Company or an Affiliate shall
provide Recipient with access to the confidential information of the Company and
its Affiliates, or shall provide Recipient the opportunity to develop business
goodwill inuring to the benefit of the Company and its Affiliates, or shall
entrust business opportunities to Recipient. Recipient has agreed, and hereby
agrees, as specified in more detail in the Employment Agreement and/or the
Invention and Non-Disclosure Agreement, to maintain the confidentiality of the
Company’s and its Affiliates’ information and to exercise the highest measures
of fidelity and loyalty in the protection and preservation of the Company’s and
its Affiliates’ goodwill and business opportunities. As part of the
consideration for the Restricted Stock Units, to protect the Company’s and its
Affiliates’ confidential information, the business goodwill of the Company and
its Affiliates that has been and will in the future be developed in Recipient,
and the business opportunities that have been and will in the future be
disclosed or entrusted to Recipient by the Company and its Affiliates, and as an
additional incentive for the Company and Recipient to enter into this Agreement,
the Company and Recipient agree that if, during the term of Recipient’s
employment with the Company or its Affiliates or within a 12-month period (or
such longer period, if any, as required for non-competition by Recipient under
the terms of his or her Employment Agreement) following the date upon which
Recipient terminates employment with the Company (the “Restrictive Period”),
Recipient fails for any reason to comply with any of the restrictive covenants
set forth in the Employment Agreement (as in effect on the original effective
date of the Employment Agreement), then the Company shall be entitled to recover
from Recipient, and Recipient shall pay to the Company, an amount of money equal
to A multiplied by B, where A equals the value (determined as of the date the
Forfeiture Restrictions lapse) of the Restricted Stock Units with respect to
which the Forfeiture Restrictions lapse during the one-year period preceding
(and including) the date of Recipient’s termination of employment with the
Company and its Affiliates, and B equals the fraction X divided by Y, where X
equals the number of days in the Restrictive Period minus the number of
consecutive days following Recipient’s termination of employment with the
Company and its Affiliates during which Recipient remained in compliance with
the restrictive covenants set forth in the Employment Agreement, and Y equals
the number of days in the Restrictive Period.

If any of the restrictions set forth in this Section are found by a court to be
unreasonable, or overly broad in any manner, or otherwise unenforceable, the
parties hereto intend for such restrictions to be modified by the court so as to
be reasonable and enforceable and, as so modified, to be fully enforced.

10. Employment Relationship. For purposes of this Agreement, Recipient shall be
considered to be in the employment of the Company as long as Recipient remains
an employee of either the Company, an Affiliate, or a successor corporation.
Nothing in the adoption of the Plan, nor the award of the Restricted Stock Units
thereunder pursuant to this Agreement, shall confer upon Recipient the right to
continued employment by the Company or any of its Affiliates or affect in any
way the right of the Company or an Affiliate to terminate such employment at any
time. Unless otherwise specifically provided in a written employment agreement
or by applicable law, Recipient’s employment by the Company and its Affiliates
shall be on an at-will basis, and the employment relationship may be terminated
at any time by either Recipient or the Company or an Affiliate for any reason
whatsoever, with or without cause. Any question as to whether and when there has
been a Termination of employment of Recipient with the Company and its
Affiliates, and the cause of such termination, shall be determined by the
Committee, and its determination shall be final.

11. Acknowledgment of Nature of Plan and Restricted Stock Units. In accepting
this Agreement, Recipient acknowledges that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan;

(b) the award of Restricted Stock Units is voluntary and occasional and does not
create any contractual or other right to receive future awards of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units even if Restricted
Stock Units have been awarded repeatedly in the past;

(c) all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

(d) Recipient’s participation in the Plan is voluntary;

(e) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(f) if Recipient receives Shares, the value of such Shares acquired on vesting
of Restricted Stock Units may increase or decrease in value;

(g) notwithstanding any terms or conditions of the Plan to the contrary, in the
event of involuntary termination of Recipient’s employment (whether or not in
breach of applicable laws), Recipient’s right to receive Restricted Stock Units
and vest under the Plan, if any, will terminate effective as of the date that
Recipient is no longer actively employed and will not be extended by any notice
period mandated under applicable law; furthermore, in the event of involuntary
termination of employment (whether or not in breach of applicable laws),
Recipient’s right to receive Shares pursuant to the Restricted Stock Units after
termination of employment, if any, will be measured by the date of termination
of Recipient’s active employment and will not be extended by any notice period
mandated under applicable law; the Committee shall have the exclusive discretion
to determine when Recipient is no longer actively employed for purposes of the
award of Restricted Stock Units; and

(h) Recipient acknowledges and agrees that, regardless of whether Recipient’s
employment is terminated with or without cause, notice or pre-termination
procedure or whether Recipient asserts or prevails on a claim that Recipient’s
employment was terminable only for cause or only with notice or pre-termination
procedure, Recipient has no right to, and will not bring any legal claim or
action for, (a) any damages for any portion of the Restricted Stock Units that
have been vested and converted into Shares, or (b) termination of any unvested
Restricted Stock Units under this Agreement.

12. Data Privacy Protection Waiver. Recipient acknowledges that in connection
with the administration of this Agreement and of Recipient’s employment
relationship with the Company, relevant personal information concerning
Recipient must be transferred to locations of the Company where the relevant
administrative and human resources functions are performed from time to time
(which may be outside Recipient’s country of residence), and access to such
information may be granted to employees, agents and service providers of the
Company who are involved in such administration. Recipient expressly consents to
this transfer, access, and related processing of personal information, including
transfer across national borders, and acknowledges that such transfer, access
and processing are necessary for the administration and performance of, and
compliance with, this Agreement, and administration of the employment
relationship. Recipient voluntarily waives any provision of any local, national,
or supranational law (such as, without limitation, the European Union’s Data
Protection Directive and national laws enacted in response thereto, or laws of
similar effect in other jurisdictions) which would prohibit or otherwise
regulate such transfer, access and processing.

13. Compliance with Age Discrimination Rule – Applicable Only to Participants
Who Are Subject to the Law in the European Union. The grant of the Restricted
Stock Units and the terms and conditions governing the Award are intended to
comply with the age discrimination provisions of the European Union (EU) Equal
Treatment Framework Directive, as implemented into local law (the “Age
Discrimination Rules”), for any Participant who is subject to the laws in the
EU. To the extent a court or tribunal of competent jurisdiction determines that
any provision of the Award is invalid or unenforceable, in whole or in part,
under the Age Discrimination Rules, the court or tribunal, in making such
determination, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.

14. Recovery of Fringe Benefit Tax – Applicable Only to Participants Who Are
Subject to the Law in India. To the extent the Company is liable for the Fringe
Benefit Tax imposed by the laws in India, Recipient shall deliver to the Company
at the time such Fringe Benefit Tax is due such amount of money as the Company
may require to meet its obligation under the applicable tax laws or regulations,
and, if Recipient fails to do so, the Company is authorized to withhold from any
cash or Stock remuneration then or thereafter payable to Recipient the amount of
any Fringe Benefit Tax required to be paid with respect to the Restricted Stock
Units and the related Dividend Equivalent Rights.

15. Notices. Any notices or other communications provided for in this Agreement
shall be sufficient if in writing. In the case of Recipient, such notices or
communications shall be effectively delivered by email to Recipient’s Company
issued email address or if hand delivered to Recipient at his or her principal
place of employment or if sent by registered or certified mail to Recipient at
the last address Recipient has filed with the Company. In the case of the
Company, such notices or communications shall be effectively delivered if sent
by registered or certified mail to the Company at its principal executive
offices.

16. Entire Agreement; Amendment. This Agreement replaces and merges all previous
agreements and discussions relating to the same or similar subject matters
between Recipient and the Company and constitutes the entire agreement between
Recipient and the Company with respect to the subject matter of this Agreement.
This Agreement may not be modified in any respect by any verbal statement,
representation or agreement made by any employee, officer, or representative of
the Company or by any written agreement unless signed by an officer of the
Company who is expressly authorized by the Company to execute such document.

17. Binding Effect; Controlling Document. This Agreement shall be binding upon
and inure to the benefit of any successors to the Company and all persons
lawfully claiming under Recipient. In the event of a conflict between the text
of this Agreement and the Employment Agreement, the text of this Agreement shall
control.

18. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS, UNITED STATES OF AMERICA,
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS.

2

ANNEX B
TO
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
VESTING SCHEDULE

3